455 F.2d 514
Vincent J. CANNARA, Appellant,v.STATE OF NEW JERSEY and Paul Kiernan Sr., Sheriff of Monmouth County.
No. 19400.
United States Court of Appeals,Third Circuit.
Argued Jan. 25, 1972.Decided March 9, 1972.

Appeal from the United States District Court for the District of New Jersey; Lawrence A. Whipple, Judge.
Avrom J. Gold, Mandelbaum, Mandelbaum & Gold, Newark, N.J., for appellant.
Frederick J. Kalma, Asst. Prosecutor, Freehold, N.J., for appellee.
Before BIGGS, MARIS and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have examined the record in this case and can perceive no error.  The contentions of the relator-appellant are without merit.  The judgment will be affirmed.